                                                                                                                 Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
  Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 1 of 16 PageID #: 5
                                                                                20SL-CC05720

    IN THE 21ST JUDICIAL CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

PAMELA LEE,                          )
                                     )
                      Plaintiff,     )
                                     )
   vs.                               )                 Case No.:
                                     )
WERNER CO.                           )
                                     )                 JURY TRIAL DEMANDED
Serve: The Corporation Trust Company )
       Corporation Trust Center      )
       1209 Orange Street            )
       Wilmington, DE 19801          )
                                     )
                    Defendant.       )

                                             PETITION

          COMES NOW Plaintiff Pamela Lee and for her Petition against Defendant Werner Co.

states:

                                              PARTIES

          1. Plaintiff Pamela Lee (“Lee”) is a resident and citizen of St. Louis County, Missouri.

          2. Defendant Werner Co. (“Werner”) is a corporation organized and existing under the

laws of the State of Delaware with its principal place of business located at 93 Werner Road,

Greenville, Pennsylvania.

          3. Service of process may be accomplished on Werner through its registered agent The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE

19801.

          4. Venue is proper in the Circuit Court of St. Louis County, Missouri pursuant to Mo.

Rev. Stat. § 508.010 because Lee was first injured in St. Louis County, Missouri at her home.

          5. Werner is in the business of designing, manufacturing, distributing, and selling ladders

which are offered for sale to and purchase by the general public.




                                                                                                     EXHIBIT A
                                                                                                                  Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
  Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 2 of 16 PageID #: 6




        6. Werner advertises itself on the internet as:

        WernerCo is a privately owned, fully-integrated, international manufacturer and distributor of climb-

ing products, access systems, fall protection equipment and jobsite truck and van storage equipment. Wer-

nerCo has manufacturing, warehousing, sales and distribution facilities and offices in the United States,

Mexico, Canada, China, the United Kingdom and Australia. WernerCo is the leading manufacturer of climbing

products in North America and its products are considered the standard of the industry.


        Our willingness to explore new markets, capitalize on opportunities and always look to the future

has enabled WernerCo to transform into a world leader in climbing and access products.


        ...

        WernerCo offers a complete line of products to satisfy a variety of end users. Each product is built

to exacting standards of durability and safety to address the needs of professionals and consumers alike.

With a wide selection of product categories, WernerCo provides protection and performance for workers,

their assets and their vehicles.

        ...

        Werner® is North America's #1 brand in ladders. Werner ladders have a history of innovation in de-

sign and manufacturing while delivering quality product with a focus on safety and workmanship.

        ...

        WernerCo is recognized as a world leader in the manufacturing and distribution of consumer and

professional climbing products and storage equipment suitable anywhere from the home to the most de-

manding jobsites. We deliver a broad range of solutions to our customers around the world, serving profes-

sional industries and end users alike.


        With product lines boasting a long history of quality and reliability coupled with a talented workforce

of approximately 3,000 employees in over 12 countries, creating value for our customers and meeting the

highest expectations of safety in the industry is part of our culture.


        Our people are passionate, driven and entrepreneurial and they represent some of the best tech-

nical, commercial and manufacturing talent in the industry. This drive allows us to collaborate with our cus-

tomers to make products that provide safety, productivity, durability and protection. The power of our Com-

pany is that we combine this knowledge with our technical expertise and, ultimately, create value through


                                                       -2-
                                                                                                         Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
  Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 3 of 16 PageID #: 7



innovation and technology. Our strengths in product research and development is why we continue to set

the standards for the industry.



        7. Werner designed, manufactured, distributed, sold, or otherwise placed into the stream

of commerce in the course of its business a Telescoping Professional Grade, Type IA, Duty Rat-

ing 300 lbs., Multi-Ladder, Model No. MT-13 IA (“Ladder”).

        8. Werner designed, manufactured, distributed, sold, or otherwise placed into the stream

of commerce the Ladder which has outer extruded “C” channel side rails that are tied together

with three outer steps and one inner flat strap positioned at the same level of the lowest outer

step. The lowest step and flat back strap both have knee brace straps added on each side for sta-

bility. The outer rails are flared out toward each side at the end to provide a wider stance on each

end of the Ladder. The inner side rails that slide/telescope within the outer “C” channel side rails

are rectangular tubes with steps fastened between the side rails. The inner side rails are

pinned/fixed into various positions with spring loaded “J” locks that are positioned through holes

in the outer rails and into holes through the inner rails and into the inner rungs.

        8. Lee purchased the Ladder new from a retailer in the St. Louis Metropolitan area to be

used for her own residential use.

        9. The Ladder is advertised/sold by Werner as:

        FEATURES

        Now Lighter Weight!

        Five positions: 1. Twin Step Ladder 2. Stairway Step Ladder 3. Extension ladder 4.

2-Scaffold bases 5. Wall Ladder

        Double riveted steps for long lasting durability

        Extra wide flared bottom for firm support



                                                  -3-
                                                                                                   Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
 Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 4 of 16 PageID #: 8




         Slip-resistant feet

         Adjustable telescoping design for maximum versatility

         Designed for one or two person jobs

         Size refers to the ANSI definition of length. ANSI code: A14.2-2007 6.2.4

         Smooth curved rails for comfortable climbing

         Shatter-Proof J-Locks2

         The lightweight MT-13 14ft reach Multi-Position Ladder is versatile and easy to

transport. The adjustable telescoping design allows the ladder to be used in 5 different po-

sitions -- Twin Step Ladder, Stairway Step Ladder, Extension Ladder, Wall Ladder and as

2 Scaffold Bases. In the Step Ladder mode, this hybrid ladder can be used for one or two

person jobs with a duty rating of 300lb per side. The feet are slip resistant and the ends of

the multi-position ladder are flared for firm support. Smooth curved rails allow for com-

fortable climbing. With its many uses, this Multi-Position Ladder fits all your climbing

needs.

         10. On November 27, 2016 Lee was in her garage where she was moving items from an

attic storage shelf area and Lee was utilizing her Ladder and had opened the Ladder into the ex-

tension ladder position with the top and bottom sections only extended up one rung each (middle

extension position on each side) for an overall extended length of 9’-0”.

         11. Lee was using the Ladder in a manner for which it was designed and for which it was

reasonably anticipated by Werner that it would be used.

         12. Lee was up on the Ladder when its side rail yielded causing her to lose her balance

and fall to the concrete garage floor below.




                                               -4-
                                                                                                         Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
  Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 5 of 16 PageID #: 9




        13. As a result, Lee sustained a laceration to her superior occiput; bilateral conjunctival

hemorrhages; an occipital fracture to her head; a subdural hematoma; a parenchymal contusion; a

loss of consciousness and disorientation for several days; a contusion of her right elbow, a intra-

parenchymal hematoma of the brain; a scalp laceration; an intracranial hemorrhage; closed frac-

tures of multiple ribs; a severe traumatic brain injury; a skull fracture involving the left occipital

bone extending into the left internal auditory canal, the left carotid canal, and the left sphenoid

sinus; frontal lobe contusions; a cranial nerve palsy; positional vertigo; memory and cognitive

issues which later improved; a shearing of her olfactory nerve fibers at the cribriform plate re-

sulting in her complete loss of her sense of smell which is permanent and complete and which, in

turn, has altered her sense of taste.

        14. As a result of her injuries Lee has incurred medical bills, loss of income, pain and

suffering, and permanent injuries.

        15. That upon information and belief, this model ladder has resulted in other similar fail-

ures when the ladders were being utilized properly.

        16. That upon information and belief, this model ladder or a similar model ladder has

been subject to recall notices by Werner for defects.

                         COUNT I—Strict Products Liability—Product Defect

        COMES NOW Plaintiff Pamela Lee and for Count I of her cause of action against De-

fendant Werner Co. states:

        17. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

        18. At the time of Lee’s injuries the Ladder was in a defective condition and was unrea-

sonably dangerous when put to a reasonably anticipated use in that:




                                                 -5-
                                                                                                          Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
 Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 6 of 16 PageID #: 10




        a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

        b. The side rails are unstable when the ladder is used in three positions.

        c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

        d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

        19. These defects directly caused or directly contributed to cause Lee’s fall and injures.

        WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.

                         COUNT II—Strict Products Liability—Failure to Warn

        COMES NOW Plaintiff Pamela Lee and for Count II of her cause of action against De-

fendant Werner Co. states:

        20. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

        21. At the time of Lee’s injuries the Ladder was in a defective condition and was unrea-

sonably dangerous when put to a reasonably anticipated use in that:



                                                 -6-
                                                                                                          Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
 Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 7 of 16 PageID #: 11




        a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

        b. The side rails are unstable when the ladder is used in three positions.

        c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

        d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

        22. Werner did not give an adequate warning to Lee of these dangers.

        23. Lee used the Ladder without knowledge of its characteristics.

        24. These defects and the failure to warn of these defects directly caused or directly con-

tributed to cause Lee’s fall and injures.

        WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.




                                                 -7-
                                                                                                          Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
 Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 8 of 16 PageID #: 12




                COUNT III—Breach of Express Warranty—Mo. Rev. Stat. § 400.2-313

        COMES NOW Plaintiff Pamela Lee and for Count III of her cause of action against De-

fendant Werner Co. states:

        25. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

        26. At the time of Lee’s purchase of the Ladder, Werner represented and affirmed that its

Ladder was safe for use when used in a manner reasonably anticipated and for which it was de-

signed and manufactured pursuant to Mo. Rev. Stat. § 400.2-313.

        27. Werner’s’ representations that its Ladder was safe for use was a material factor in

Lee’s decision to purchase Werner’s Ladder.

        28. Werner’s Ladder did not conform to such representations made by Werner that its

Ladder was safe for reasonable use.

        29. Werner’s Ladder was not safe for reasonable use in that:

        a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

        b. The side rails are unstable when the ladder is used in three positions.

        c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

        d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.



                                                 -8-
                                                                                                      Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
 Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 9 of 16 PageID #: 13




       30. Lee was unaware of Werner’s failure to conform to its representations.

       31. Werner’s’ failure to conform to it representations of safely directly caused or directly

contributed to cause Lee’s fall and injures.

       WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.

                  COUNT IV—Breach of Implied Warranty of Merchantability—
                               Mo. Rev. Stat. § 400.2-314

       COMES NOW Plaintiff Pamela Lee and for Count IV of her cause of action against De-

fendant Werner Co. states:

       32. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

       33. At the time of Lee’s purchase, Werner’s Ladder was not fit for one of its ordinary

purposes, namely, safe use of climbing a ladder to retrieve items from a raised location.

       34. Lee used her Ladder for such purpose of retrieving items from a raised location,

namely, her Christmas decorations.

       35. Werner represented that its Ladder was safe for use when used in a manner reasona-

bly anticipated and for which it was designed and manufactured pursuant to Mo. Rev. Stat. §

400.2-314.

       36. Werner’s’ representations that its Ladder was safe for use was a material factor in

Lee’s decision to purchase Werner’s Ladder.




                                                -9-
                                                                                                          Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 10 of 16 PageID #: 14




        37. Werner’s Ladder did not confirm to such representations made by Werner that its

Ladder was safe for reasonable use as the Ladder is not fit for its ordinary purpose by which lad-

ders are used, namely, safe use of climbing a ladder to retrieve items from a raised location.

        38. Werner’s Ladder was not safe for reasonable use in that:

        a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

        b. The side rails are unstable when the ladder is used in three positions.

        c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

        d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

        39. Werner’s’ failure to conform to it representations of safety directly caused or directly

contributed to cause Lee’s fall and injures.

        WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.




                                                 -10-
                                                                                                         Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 11 of 16 PageID #: 15




           COUNT V—Breach of Implied Warranty of Fitness for a Particular Purpose—
                               Mo. Rev. Stat. § 400.2-315

        COMES NOW Plaintiff Pamela Lee and for Count V of her cause of action against De-

fendant Werner Co. states:

        40. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

        41. At the time of Lee’s purchase, Werner’s Ladder was not fit for one of its ordinary

purposes, namely, safe use of climbing a ladder to retrieve items from a raised location.

        42. Werner represented that its Ladder was safe for use when used in a manner reasona-

bly anticipated and for which it was designed and manufactured pursuant to Mo. Rev. Stat. §

400.2-315.

        43. Werner’s’ representations that its Ladder was safe for use was a material factor in

Lee’s decision to purchase Werner’s Ladder.

        44. Werner’s Ladder did not conform to such representations made by Werner that its

Ladder was safe for reasonable use.

        45. Werner’s Ladder was not safe for reasonable use in that:

        a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

        b. The side rails are unstable when the ladder is used in three positions.

        c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

                                                 -11-
                                                                                                           Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 12 of 16 PageID #: 16




         d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

         46. Lee relied on Werner’s skill and judgment to furnish ladders which are suitable and

safe for reasonable use.

         47. Werner’s’ failure to conform to it representations of safety directly caused or directly

contributed to cause Lee’s fall and injures.

         WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.

                COUNT VI—Negligent Design, Manufacture, Distribution, and/or Sale

         COMES NOW Plaintiff Pamela Lee and for Count V of her cause of action against De-

fendant Werner Co. states:

         48. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

         49. Werner failed to use ordinary care in the designing of, the manufacturing of, the dis-

tribution of, and/or the sale of the Ladder to be reasonably safe due to the following acts or omis-

sions:

         a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

         b. The side rails are unstable when the ladder is used in three positions.

         c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which



                                                  -12-
                                                                                                          Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 13 of 16 PageID #: 17




applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

        d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

        50. Werner knew or reasonably should have known in the exercise of ordinary care that

injuries were likely to occur as a result of the acts and omissions listed.

        51. Werner’s acts or omissions directly caused or directly contributed to cause Lee’s fall

and injures.

        WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.

                                COUNT VII—Negligent Failure to Warn

        COMES NOW Plaintiff Pamela Lee and for Count VII of her cause of action against

Defendant Werner Co. states:

        52. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.

        53. Werner failed to use ordinary care in providing an adequate warning of design and/or

manufacturing defects as follows:

        a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.



                                                 -13-
                                                                                                          Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 14 of 16 PageID #: 18




        b. The side rails are unstable when the ladder is used in three positions.

        c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

        d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

        54. Werner knew or reasonably should have known in the exercise of ordinary care that

injuries were likely to occur as a result of these acts and omissions and further failed to use ordi-

nary care in warning users, including Lee, of such defects and dangers.

        55. Werner’s failure to warn Lee directly caused or directly contributed to cause Lee’s

fall and injures.

        WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

costs expended and any such further Orders as this Honorable Court deems just and proper under

the circumstances.

                     COUNT VIII—Negligent Supplying Dangerous Instrumentality

        COMES NOW Plaintiff Pamela Lee and for Count VIII of her cause of action against

Defendant Werner Co. states:

        56. Plaintiff adopts and incorporates her allegations set forth in ¶¶1 through 16.



                                                 -14-
                                                                                                             Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 15 of 16 PageID #: 19




           57. Werner’s Ladder was defective, hazardous, and/or dangerous when put to a reasona-

bly expected use due to the following:

           a. The outer “C” channel side rails do not contain an upper flat back strap to connect the

upper back portions of the outer “C” channels.

           b. The side rails are unstable when the ladder is used in three positions.

           c. When the Ladder is used as an extension ladder in its 8’, 9’, or 10’ lengths with at

least one telescopic side adjusted to its middle position the inner side rail acts as a lever which

applies outward force onto the upper portion of the unrestrained outer side rails allowing the in-

ner rail to shift all of the mating tolerance to one side such that the outer “C” channel rail rotates

under load and deflects to the point of separation resulting in the yielding of the ladders side

rails’ structural integrity.

           d. The ladder’s ability to twist/deflect to the yielding side results in the user to lose their

balance and fall.

           58. The Ladder was put to a reasonably expected use by Lee.

           59. Lee had no reason to believe that those who use the Ladder, including herself, would

realize its dangerous conditions.

           60. Werner knew or had information from which Werner, in the exercise of ordinary

care, should have known of such dangerous conditions.

           61. Werner was negligent in that it failed to warn of its Ladder’s dangerous condition

and defects.

           62. Werner’s negligence directly caused or directly contributed to cause Lee’s fall and

injures.




                                                    -15-
                                                                                                              Electronically Filed - St Louis County - November 19, 2020 - 02:40 PM
           Case: 4:21-cv-00305-SRC Doc. #: 1-1 Filed: 03/11/21 Page: 16 of 16 PageID #: 20




                     WHEREFORE, Plaintiff Pamela Lee respectfully prays this Honorable Court to issue its

          order granting judgment over and against Defendant Werner Co. based upon the trier of fact’s

          finding in an amount which is fair and reasonable and in excess of $25,000 along with Plaintiff’s

          costs expended and any such further Orders as this Honorable Court deems just and proper under

          the circumstances.

                                                       /s/ Robert J. Wulff
                                                       Robert J. Wulff, Bar No.: 34081
                                                       Evans & Dixon, L.L.C.
                                                       Attorney for Plaintiff
                                                       211 North Broadway, 25th Floor
                                                       St. Louis, Missouri 63102
                                                       (314) 552-4054 Tel. No.
                                                       (314) 884-4454 Fax No.
                                                       rjwulff@evans-dixon.com




DMS-#4655732-v1-Petition.DOC




                                                         -16-
